Title: To Thomas Jefferson from Bernard Peyton, 29 August 1825
From: Peyton, Bernard
To: Jefferson, Thomas

Dear SirRichd
29 Augt 1825I am distresd that my absence from Town a day or two should have delayd the forwarding the Catheter’s ordered, one Mail, they will go by the same with this, & being carefully packed, hope they will reach you safely—I  sincerely regret to hear that your discard is unabated, I hope the approach of cool weather will be beneficial—With sincere regard Dr SirYours very TrulyBernard Peyton